Taxes are contributions imposed by government on individuals for the service of the state. Bouv. Law Dic. The mode of their collection is fully prescribed by Gen. Stats., ch. 54, and does not include the right to bring an action to enforce their payment. A setoff is in the nature of a cross action. A tax may in some sense be said to be a demand in favor of the town or city where it has been assessed, but it is not a demand upon which an action can be brought, and I think, therefore, it is not a debt or demand within the fair meaning of Gen. Stats., ch. 208, sec. 7, relating to set-off. This view is strengthened by the next section of the same chapter, which provides that no debt or demand shall be set off as aforesaid, unless a right of action existed thereon at the commencement of the plaintiffs' action.
I am of opinion that the motion to take a further disclosure of the trustee, made in this court, should be denied, for the reasons given by my brother SMITH, and that the trustee should be charged.